DETAILED ACTION
This is the third Office Action regarding application number 16/650,946, filed on 03/26/2020, which is a 371 of PCT/JP2018/036137, filed on 09/27/2018, and which claims foreign priority to JP 2017-192257, filed on 09/29/2017.
This action is in response to the Applicant’s Response dated 01/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 01/19/2022 has been entered.
 
Status of Claims
Claims 1 and 7 are currently pending.
Claims 2-6 are cancelled.
Claim 1 is amended.
Claims 1 and 7 are examined below.
The rejection of claims 1-5 and 7 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/19/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner invites Applicant to arrange a telephone interview to discuss the status of this application and any possible amendments or other declarations that may move this application beyond the present rejections.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MCDANIEL (US 2017/0341346 A1).
Regarding claim 1, MCDANIEL teaches a solar cell system for generating electricity by absorbing sunlight, comprising: 
a laminated structure (Figs. 2 and 6); and 

wherein the laminated structure comprises a transparent sheet member (resin sheet 801 containing luminescent QD material, para. 67; resin sheet interlayer can be PVB, para. 63) and first and second transparent sheets disposed on both surfaces (glass 803 and 804, para. 67), respectively, of the transparent sheet member, the first transparent sheet disposed on an exterior side of the transparent sheet member,
in the laminated structure, the transparent sheet member comprising a wavelength conversion material and a first transparent sheet are laminated (sheets are in a laminated configuration), 
a maximum emission wavelength of the wavelength conversion material is 780 nm or more (QDs emitting at a peak wavelength of 850 nm, para. 67), and 
a refractive index na1 of the first transparent sheet is higher than a refractive index nb of the transparent sheet member (glass has a higher refractive index (~1.52) than PVB),
a refractive index na2 of the second transparent sheet is higher than a refractive index nb of the transparent sheet member (glass has a higher refractive index (~1.52) than PVB),
wherein the transparent sheet member comprises resin and the wavelength conversion material which is dispersed in the resin, and (MCDANIEL teaches this material is a resin such as PVB, and the QDs are embedded within the PVB), and

wherein the refractive index nb of the transparent sheet member is 1.30 to 1.80 (PVB has a refractive index of about 1.48), the refractive index na1 of the first transparent sheet is 1.35 to 1.85 (ordinary glass is known to have a refractive index of about 1.52),
wherein a difference between the refractive index na1 and the refractive index nb is 0.01 or more and 0.5 or less (the difference of PVB and glass refractive indexes fall within the claimed range), and
a difference between a refractive index na2 of the second transparent sheet and the refractive index nb is 0.01 or more and 0.5 or less (the difference of PVB and glass refractive indexes fall within the claimed range), and
wherein the laminated structure further comprises a reflective layer disposed on one surface of the second transparent sheet, the reflective layer selected from the group consisting of a heat reflecting film and an infrared radiation reflecting film (in the preferred embodiment, there is a low-emissivity coating applied to both .

    PNG
    media_image1.png
    589
    351
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    216
    618
    media_image2.png
    Greyscale

Although MCDANIEL does not disclose a single embodiment that further comprises a reflective layer, the reference explains that a low-emissivity coating is applied to one or more glass surfaces to improve the heat transfer properties (para. 60). The examiner finds that a person having ordinary skill in the art would find it obvious to include an infrared radiation reflective film (low-e coating) to the rear second transparent glass sheet to improve heat transfer properties as suggested by MCDANIEL.
Although MCDANIEL does not state exact refractive indexes, the examiner takes official notice and concludes that the refractive indexes of the materials disclosed (PVB and glass) would be inherent and apparent to skilled artisans and would read on the ranges claimed. The examiner asserts that this information is well-known and is of common knowledge in the art and capable of instant and unquestionable demonstration. (A simple search of refractive indexes for glass and PVB instantly returns the associated values.)

Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show that glass and PVB have different refractive index values that do not read on the claimed ranges. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 7, MCDANIEL teaches or would have suggested the solar cell system according to claim 1, wherein the first transparent sheet is either inorganic glass or organic glass (since the reference teaches glass, the examiner concludes it must either be inorganic or organic, since this is a binary option set and the glass must be one or the other).

Conclusion
No claim is allowed. 

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721